2021 I1AR I I P   50
nERRA P,
 USa1STRICT
MfnCILE           4




            Exhibit 10
                 UNITED STATES DISTRICT COURT FOR THE
                     MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

THE STATE OF ALABAMA;ROBERT
ADERHOLT,Representative for Alabama's
4th Congressional District, in his official and
individual capacities; WILLIAM GREEN;
AND CAMARAN WILLIAMS,

                               Plaintiffs,        CASE NO.       3:21-cv-211-RAH

                       v.

 UNITED STATES DEPARTMENT OF
 COMMERCE; GINA RAIMONDO,in her
 official capacity as Secretary of Commerce;
 UNITED STATES BUREAU OF THE
 CENSUS,an agency within the United States
 Department of Commerce; and RON
 JARMIN,in his official capacity as Acting
 Director ofthe U.S. Census Bureau,

                               Defendants.

                            DECLARATION OF WILLIAM GREEN

WILLIAM GREEN declares as follows:

        1.    I am 58 years old and competent to make this declaration.

        2.    I am a U.S. citizen, African American, and am lawfully registered to vote in Ala-

bama.

        3.    I regularly vote in federal, state, and local elections in Alabama.

        4.    I live in the City of Montgomery, Alabama. I reside in Montgomery County.

        5.    From 2015 to 2019,I was a member of the Montgomery City Council. In my time

as a member ofthe Montgomery City Council,I regularly used census data when making deci-

sions on behalf of my constituents and the City as a whole. Census data is used to make a large

number of practical and funding decisions. For example, census data is consulted when looking
at population movements to decide where to place city resources such as police, fire, EMS,and

various social services.

       6.      I was recently a candidate in the March 2,2021 special general election for the

Alabama State Senate's 26th District.

       7.      I intend to seek elected office in the future.

       8.      I will suffer many harms due to the census delays and differential privacy as a

voter and resident of Alabama.

       9.      First, there is a very strong likelihood that my vote for the U.S. House of Repre-

sentatives, state legislature, and/or local elections will be diluted because differential privacy

skews the actual numbers of voters in a given area.

        10.    Second,there is a very strong likelihood that my votes will be diluted on account

of my race. I am represented by several districts that are majority African American voting age

population. These districts are particularly at risk due to differential privacy.

        11.    In the Montgomery area, where I reside, there is a significantly large and geo-

graphically compact number of African-American voters.

        12.    This means that there are a large number of districts at every level of government

that are drawn to ensure that the votes of African-American voters are not diluted.

        13.    It is my understanding that differential privacy will dilute the African-American

population from areas of higher concentration to areas oflower concentration. Therefore, when

districts are drawn to reflect these erroneous numbers, the result will be districts that have histor-

ically been majority African American may no longer be so.

        14.    Relatedly, it is quite possible that, after differential privacy is applied, districts

may be drawn that look like they are majority African American but will in reality not be




                                                   2
because ofthe way that differential privacy intentionally displaces or otherwise moves African-

American voters.

        15.       Differential privacy will thus harm me as an African-American voter—as well as

those who are similarly situated—because it will work to disperse and dilute African-American

voters across a larger geographic area than where they actually reside.

        16.       Because the Census Bureau never intends to release accurate data, I will not know

until at least after the election is held—and,in fact, may never know—if my vote is being given

an equal amount of weight as another voter in a neighboring district.

         17.      I have been made aware that under the most recent demonstration data produced

by the Census Bureau my votes for certain city, county, and state elections may be diluted be-

cause the population ofthe various districts will change frorn the actual population. Furthermore,

given the total number of districted elections I vote in, my vote will likely be diluted in one or

more districts.

        18.       As to timing, the census delays will result in less time for me as a voter to evalu-

ate my choice of candidates for every districted election.

        19.       Pursuant to 28 O.S.C. § 1746,I declare under penalty of perjury that the foregoing

is true and correct.



Dated: March 09, 2021




                                                    3
